          Case 2:20-cv-00343-GMN-NJK Document 20 Filed 05/06/20 Page 1 of 1




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                      DISTRICT OF NEVADA
 7
 8   PARNELL COLVIN,
                                                          Case No.: 2:20-cv-00343-GMN-NJK
 9          Plaintiff(s),
                                                                        ORDER
10   v.
11   AHP REALTY LLC, et al.,
12          Defendant(s).
13         On April 27, 2020, the Court ordered the parties to file a joint proposed discovery plan no
14 later than May 4, 2020. Docket No. 17. The parties failed to do so. See Docket.
15         Accordingly, the Court ORDERS the parties to file a joint proposed discovery plan no
16 later than May 8, 2020. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN
17 THE IMPOSITION OF SANCTIONS, UP TO AND INCLUDING CASE-DISPOSITIVE
18 SANCTIONS.
19         IT IS SO ORDERED.
20         Dated: May 6, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
